Case 1:21-cv-00047-LM Document 19-7 Filed 03/11/21 Page 1 of 3

                                                           EXHIBIT E
3/9/2021               Case 1:21-cv-00047-LM        Document
                                    Ensuring the Credibility           19-7
                                                             of Health &         Filed 03/11/21
                                                                         Safety Information             Page
                                                                                            - News - Apple      2 of 3
                                                                                                           Developer

                               Discover               Design                 Develop                Distribute             Support              Account


   News and Updates                                                                                                                                  News   Releases




                       Ensuring the Credibility of Health & Safety Information
                       March 14, 2020

                       The App Store should always be a safe and trusted place for users to download apps.
                       Now more than ever that commitment takes on special significance as the world fights
                       the COVID-19 pandemic. Communities around the world are depending on apps to be
                       credible news sources — helping users understand the latest health innovations, find out
                       where they can get help if needed or provide assistance to their neighbors.

                       To help fulfill these expectations, we're evaluating apps critically to ensure data sources
                       are reputable and that developers presenting these apps are from recognized entities
                       such as government organizations, health-focused NGOs, companies deeply
                       credentialed in health issues, and medical or educational institutions. Only developers
                       from one of these recognized entities should submit an app related to COVID-19.
                       Entertainment or game apps with COVID-19 as their theme will not be allowed.

                       We understand the need to get these apps into the hands of customers as soon as
                       possible. We encourage developers that meet this criteria to select
                       “Time-Sensitive Event” on the expedite request form to ensure prioritized review since
                       App Store review may take longer.

                       If you are developing an app on behalf of a client, please advise your client to add you to
                       the development team of their Apple Developer account. If your client does not yet have
                       an Apple Developer account, they can enroll in the Apple Developer Program. Nonprofit
                       organizations, accredited educational institutions, and government entities that plan to
                       distribute only free apps on the App Store can request to have their annual membership
                       fee waived, if based in an eligible country.

                       Learn about membership fee waivers 

                       Read the App Store Review Guidelines 

                       Request an expedited review 

                                       




                   News and Updates      Ensuring the Credibility of Health & Safety Information


   Discover                     Design                             Develop                             Distribute                    Support

   iOS                          Human Interface Guidelines         Xcode                               Developer Program             Articles

   iPadOS                       Resources                          Swift                               App Store                     Developer Forums

   macOS                        Videos                             Swift Playgrounds                   App Review                    Feedback & Bug Reporting

https://developer.apple.com/news/?id=03142020a                                                                                                                         1/2
3/9/2021                    Case 1:21-cv-00047-LM        Document
                                         Ensuring the Credibility           19-7
                                                                  of Health &         Filed 03/11/21
                                                                              Safety Information             Page
                                                                                                 - News - Apple      3 of 3
                                                                                                                Developer
   tvOS                               Apple Design Awards             TestFlight                       Mac Software          System Status

   watchOS                            Fonts                           Documentation                    Apps for Business     Contact Us

   Safari and Web                     Accessibility                   Videos                           Safari Extensions
                                                                                                                             Account
   Games                              Localization                    Downloads                        Marketing Resources
                                                                                                                             Certificates, Identifiers &
   Business                           Accessories                                                      Trademark Licensing   Profiles
   Education                                                                                                                 App Store Connect
   WWDC



   To view the latest developer news, visit News and Updates.

   Copyright © 2021 Apple Inc. All rights reserved.    Terms of Use   Privacy Policy   License Agreements                                              English 




https://developer.apple.com/news/?id=03142020a                                                                                                                     2/2
